Case 2:15-cv-03035-ES-JSA Document 83 Filed 03/31/21 Page 1 of 1 PageID: 390

                                                                                        400 Crossing Boulevard
                                                                                                      8th Floor
                                                                                                P.O. Box 5933
                                                                                        Bridgewater, NJ 08807
                                                                                               T: 908-722-0700
                                                                                               F: 908-722-0755
                                                                                           Direct: 908-252-4151
                                                                                Email: chrienzo@norris-law.com




                                               March 31, 2021

Via ECF

Hon. Jessica S. Allen, USMJ
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
Newark, NJ 07101

       Re:     Dorsainvil v. Peim, et al.
               Case No. 2:15-cv-3035-ES-JAD

Dear Judge Allen:

         This office represents defendants, Carol Gallagher and Alejandrina Sumicad (jointly
“Defendants”), in the above-referenced matter. Please accept this letter as the parties’ joint status
report, submitted in accordance with the Court’s Text Order filed February 1, 2021. See Doc. No. 82.
The current fact discovery deadline is April 27, 2021. To date, the parties are in the process of
completing written discovery. Once written discovery is exchanged, the parties’ depositions will be
noticed. As additional time is needed to schedule depositions once written discovery is completed,
the parties respectfully request a forty-five (45) day extension of the discovery end date, until June
11, 2021.

       Thank you Your Honor for your attention to this matter

                                               Respectfully,

                                               s/Candice H. Rienzo

                                               Candice H. Rienzo

cc:    All Counsel via ECF
